Name: Commission Regulation (EC) No 2772/2000 of 18 December 2000 amending Regulation (EEC) No 1964/82 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals
 Type: Regulation
 Subject Matter: trade;  animal product;  trade policy
 Date Published: nan

 Avis juridique important|32000R2772Commission Regulation (EC) No 2772/2000 of 18 December 2000 amending Regulation (EEC) No 1964/82 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals Official Journal L 321 , 19/12/2000 P. 0035 - 0036Commission Regulation (EC) No 2772/2000of 18 December 2000amending Regulation (EEC) No 1964/82 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 33(12) thereof,Whereas:(1) Commission Regulation (EEC) No 1964/82(2), as last amended by Regulation (EC) No 1470/2000(3), lays down the conditions for granting special export refunds on certain cuts of boned meat of adult bovine animals.(2) The current rules require that all cuts produced by the boning of hindquarters, with the exception of fillet, must be exported. However, in line with the general trend on the market, the option of not exporting fillet should be extended to other cuts from hindquarters with a view to achieving better prices within the Community, without thereby jeopardising the goal of freeing the Community market.(3) Since the rate of the special refund corresponds to the average level of support for all cuts obtained from hindquarters, the decision not to export certain hindquarter cuts means that the refund needs to be adjusted, the amount of such adjustment being calculated by reference to the value of the cuts most affected.(4) Some points in the text need clarifying and other technical details need updating, in particular to replace the references to Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products(4), as last amended by Regulation (EC) No 604/98(5), by references to Commission Regulation (EC) No 800/1999(6), as amended by Regulation (EC) No 1557/2000(7), which replaced it.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1964/82 is hereby amended as follows:1. The last sentence of Article 2(1) is deleted.2. Article 5 is replaced by the following:"Article 51. Customs formalities for export from the Community for supplies as referred to in Article 36 of Commission Regulation (EC) No 800/1999(8) or for products placed under the procedure referred to in Article 5 of Regulation (EEC) No 565/80 shall be completed in the Member State in which the declaration as referred to in Article 2 is accepted.2. In box 11 of the 'boned meat certificate' the customs authorities shall enter the reference numbers and dates of the declarations referred to in Article 5(4) of Regulation (EC) No 800/1999.Where the arrangement provided for in Article 5 of Regulation (EEC) No 565/80 is utilised, the customs authorities shall enter the reference numbers and dates of the payment declarations provided for in Article 26(2) of Regulation (EC) No 800/1999.Where necessary, those particulars may be entered on the reverse side of the certificates and certified by the customs authorities.3. After customs formalities covering cuts for export are completed, the 'boned meat certificate' shall be sent by administrative channels to the agency responsible for paying the export refunds."3. Article 6 is replaced by the following:"Article 61. Except in cases of force majeure, special refunds shall be granted subject to the export of the total quantity of cuts produced by boning performed under supervision in accordance with Article 2(3) and that are shown in the certificate(s) provided for in Article 4(1).2. However, operators shall be authorised not to export the total quantity of cuts produced by boning hindquarters.If the quantity to be exported amounts to at least 95 % of the total weight of cuts produced by boning performed under supervision in accordance with Article 2(3), the special refund shall be payable.If the quantity to be exported amounts to less than 95 %, but not less than 85 %, of the total weight of cuts produced by boning, the special refund payable shall be reduced.The amount by which the rate is to be reduced shall be decided when the rate of refund concerned is fixed or altered. It shall be determined in particular in the light of the value of the various cuts that are likely to remain on the Community market.3. Bones, large tendons, cartilage, pieces of fat and other scraps left over from boning may be marketed within the Community.4. Operators wishing to take advantage of one of the options provided for in paragraph 2 must mention this in their declarations as provided for in Article 2(1).In addition, the certificate(s) provided for in Article 4(1) must show:- in box 4, the total net weight of the cuts produced from boning and, where applicable, the endorsement:'- Application of Article 6(2) of Regulation (EEC) No 1964/82 - 95 % option,' or'- Application of Article 6(2) of Regulation (EEC) No 1964/82 - 85 % option,'- in box 6, the net weight to be exported.The Member States may limit the number of types of cut which operators can decide not to export to two per boning operation.5. If the quantity exported is less than the weight shown in box 6 of the certificate(s) provided for in Article 4(1), the special refund shall be reduced. The percentage reduction shall be:- where the difference between the weight exported and that shown in box 6 of the certificate(s) provided for in Article 4(1) is found not to exceed 10 %, five times the percentage difference in weight,- in other cases, 80 % of the rate of refund on products covered, as the case may be, by CN code 0201 30 00 91/00 or 0201 30 00 91/20, applicable on the date shown in box 21 of the export licence on the basis of which the formalities referred to in Article 5(1) or 26(1) of Regulation (EC) No 800/1999 have been completed.The penalty provided for in Article 51(1)(a) of Regulation (EC) No 800/1999 shall not apply in cases covered by this paragraph."4. The following Article is inserted:"Article 9For certificates as provided for in Article 4(1), endorsed by the competent authorities each quarter and covering boned cuts produced from hindquarters, the Member States shall notify the following in the second month following each quarter:- the total net weight shown in certificates covered by cases as provided for in Article 6(1),- the total net weight shown in certificates covered by cases as provided for in Article 6(2) - 95 % option,- the total net weight shown in certificates covered by cases as provided for in Article 6(2) - 85 % option."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply to operations covered by declarations as provided for in Article 2(1) that are presented from 15 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 212, 21.7.1982, p. 48.(3) OJ L 165, 6.7.2000, p. 16.(4) OJ L 351, 14.12.1987, p. 1.(5) OJ L 80, 18.3.1998, p. 19.(6) OJ L 102, 17.4.1999, p. 11.(7) OJ L 179, 18.7.2000, p. 6.(8) OJ L 102, 17.4.1999, p. 11.